   Case: 1:18-cr-00286 Document #: 175 Filed: 03/30/20 Page 1 of 4 PageID #:1072




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION
                                 )
UNITED STATES OF AMERICA         )
                                 )       18 CR 286
          v.                     )
                                 )       Hon. Matthew F. Kennelly
XAVIER ELIZONDO, aka “X,” and     )
DAVID SALGADO                    )

        GOVERNMENT’S SENTENCING MEMORANDUM ADDENDUM

        The United States of America, by and through its attorney, JOHN R. LAUSCH,

JR., United States Attorney for the Northern District of Illinois, hereby respectfully

submits this addendum to its joint sentencing memorandum.

   I.      Objections to the PSR

   A. The Two-Level Loss Amount Enhancement Applies to Count 1

        The government objects to the PSR’s finding that the enhancement for a loss

amount of between $6,500 and $15,000 does not apply (See Elizondo PSR, ¶ 31;

Salgado PSR, ¶ 33). A loss amount of $4,200 is established by the Count Three

conviction alone (the rental vehicle theft). The evidence at trial further demonstrated

by a preponderance that, before discovering the FBI’s cameras, defendants intended

to steal at least another $2,300 from the Maplewood Apartment.

        Specifically, during their introductory meeting on December 18, 2017, Cuba

explained to defendants that he purchased pound quantities of marijuana from the

occupant of the Maplewood Apartment, and made a profit of $800/day by reselling

the marijuana. Gov. Ex. 101-1, 2. Elizondo responded, “That’s $800 you’re no longer


                                          1
   Case: 1:18-cr-00286 Document #: 175 Filed: 03/30/20 Page 2 of 4 PageID #:1073




gonna have doing what you doing. So . . . we know it’s gotta be worth your while.” Id.

The only reasonable way to interpret this statement (in the context of Elizondo’s

explicit promises to give Cuba and Davis a “cut” of any materials recovered inside the

apartment) is that Elizondo intended to give Cuba substantially more than $800 in

stolen money from the Maplewood Apartment. Further, based on the December 28,

2017 consensually recorded phone call between Elizondo and Cuba, Elizondo had also

intended to steal significant additional funds from the Maplewood Apartment such

that he, Salgado, and Davis could also have a “good Christmas.” Gov. Ex. 101-10, 3.

      During the search of the rental vehicle, the defendants stole $4,200 out of

$18,200—roughly 23 percent. To trigger the enhancement, the Court would simply

have to conclude that the defendants originally intended to take at least 15% ($2,300)

of the $15,000 from the Maplewood Apartment. The evidence supports this finding.

      Additional evidence supports the loss amount enhancement. First, Davis and

Gipson testified at trial that Elizondo gave them a total of between $5,500 and $6,000

in cash during the conspiracy. 10/16/19 Tr. 1599-1600, 1701, 1785. Both witnesses

testified credibly on these points, and neither have any apparent motivation to lie

about these figures. Considerable independent evidence, and common sense, show

that Elizondo stole the money that he used to pay Gipson and Davis.

      Specifically, Elizondo explained to Cuba in detail on December 18, 2017, that

he and Salgado paid informants with cash that they stole from search locations. One

month later, defendants did in fact steal $4,200 from the rental vehicle. Elizondo was

obviously not paying informants thousands of dollars out of his own pocket.



                                          2
   Case: 1:18-cr-00286 Document #: 175 Filed: 03/30/20 Page 3 of 4 PageID #:1074




      Finally, Davis and Gipson testified that defendants gave them narcotics and

cigarette cartons with a combined street value of around $1,500. See Elizondo PSR, ¶

31. The testimony was credible, it is cross-corroborative, and it is reasonable on its

face (e.g. a pack of cigarettes costs about $10. There are typically 10 packs of

cigarettes in a carton. It is credible that cartons can sell for $70-$85 on the street).

   B. The Sophisticated Means Enhancement Applies to Count One

      The Government objects to the PSR’s finding that the §2B1.1(b)(10)(C)

enhancement does not apply (Elizondo PSR, ¶ 32; Salgado PSR, ¶ 34) . The question

is whether, viewed in the aggregate (rather than parsing individual steps), the Count

One conspiracy involved a greater level of planning or concealment than the typical

police theft case. See U.S. v. Wayland, 549 F.3d 526, 528-29 (7th Cir. 2008).

      It clearly did. A typical police theft case might involve an officer stopping

someone on the street and stealing cash recovered on their person. Here, defendants

obtained false search warrants to gain access to private locations where they knew

there would be large amounts of cash to steal. This involved recruiting informants

who were willing to lie for them, drafting false warrants, coaching the informants,

lying under oath to judges, and deceiving fellow officers during the execution of the

warrants. Defendants further concealed their activities by generating false police

reports and falsifying inventory sheets. In the context of police theft, defendants’

conduct was “especially complex and intricate.” Application Note 9(B).




                                            3
       Case: 1:18-cr-00286 Document #: 175 Filed: 03/30/20 Page 4 of 4 PageID #:1075




       II.      The PSR Correctly Applied the Firearm Enhancement to Group 1 1

             Defendants manipulated their police powers to search, detain, and arrest in

    order to rob and steal. The ability to use force is a necessary component of these

    powers; carrying firearms is the embodiment of that ability. Defendants’ possession

    of firearms allowed them to compel their victims, including James Johnson, to submit

    to the bogus searches/detentions, which created the opportunities to steal. Further,

    defendants targeted people whom they believed to be drug dealers. Obviously,

    defendants would never have entered these individuals’ homes and stolen from them

    unless they were armed. It does not matter whether defendants brandished their

    firearms—possession alone cloaked the sham raids in authority, and allowed

    defendants to exercise control over their victims and secure themselves while stealing

    property. See U.S. v. Shamah, 624 F.3d 449, 459 (7th Cir. 2010) (“The district court

    did not err . . . in applying the [§ 2B1.1(b)(16)(B)] enhancement[ ]] on the grounds

    that weapons were possessed or brandished during these encounters...”) (emphasis

    added)).

                                                   Respectfully submitted.

                                                   JOHN R. LAUSCH, JR.
                                                   United States Attorney

                                             By:   /s/ Sean J.B. Franzblau
                                                   Sean J.B. Franzblau
                                                   Assistant United States Attorney




1
    The evidence at trial proved that the defendants openly carried firearms while conducting
    searches in which they stole or intended to steal. See, e.g.,Gov. Exs. 503-1; 008.

                                               4
